DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The amendments and arguments filed 12/20/2021 are acknowledged and have been fully considered. Claims 1, 4-6, 8-14 and 17 have been amended; claim 3 has been canceled; no claims have been added or withdrawn. Claims 1-19 are now pending and under consideration.
The previous objections to the drawings have been partially withdrawn, in light of the amendments to Fig. 4 of the drawings. A remaining objection to the drawings was neither addressed by amendments nor arguments and has been maintained.
The previous rejections of claims 1-19 under 35 U.S.C. 112(b) have been partially withdrawn, in light of the amendments to the claims. Remaining rejections of claims under 35 U.S.C. 112(b) were neither addressed by amendments nor arguments and have been maintained, and because the remaining rejections under 35 U.S.C. 112(b) were not addressed by Applicant with amendments or arguments, it is understood that Applicant agrees with the remaining rejections under 35 U.S.C. 112(b).

Applicant's arguments on pages 7-9 of the remarks with regard to the rejections of independent claims 1 and 17, as amended, under 35 U.S.C. 102(a)(1) as being 
Specifically, Applicant asserts on pages 7-8 of the remarks that:

    PNG
    media_image1.png
    171
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    632
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    633
    media_image4.png
    Greyscale

The examiner respectfully disagrees. Page 7 of Applicant’s remarks rely upon an oversimplified summary of Weaver to allege differences between the method of amended claim 1, selectively omitting numerous features and functions of Weaver, and ignoring the particular citations and interpretations of Weaver set forth by anticipation rejections of independent claims 1 and 17 of the non-final Office Action mailed 09/20/2021. The examiner also respectfully notes that the marked-up copy of Fig. 1 of Weaver provided on page 8 of the remarks is unreadable, such that it is unclear how exactly Applicant intends for the marked-up copy of Fig. 1 of Weaver to illustrate the alleged differences asserted by pages 7-9 of Applicant’s remarks.
As discussed in detail below by the current anticipation rejections of claims 1 and 17, Weaver teaches, via as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095 that:
A vehicle system 100 is operated, via an engine control module (ECM) 130 (e.g., “controller”), in a rolling neutral (RN) mode (e.g., “NCC”) at times including when one or more RN mode enabling conditions are satisfied.
An RN signal 244 is determined to be in an inactive state when transitioned from an active state to the inactive state (e.g., “determining an NCC release from an operation, practice, or action of NCC”), via an RN enabling/disabling module 240 of the ECM 130, in response to a DFCO signal 228 being in an active state, thereby causing the vehicle system 100 to exit the operation in the RN mode and enter operation in a DFCO mode. 
The vehicle system 100 enters operation in a DFCO mode upon exiting the operation in the RN mode, and the operation in the DFCO mode is later exited, via the ECM 130, at times including when a DFCO module 232 of the ECM 130 transitions the DFCO signal 228 from the active state to an inactive state, where the DFCO signal 228 is set to the active state (e.g., “fuel injection stop condition”) when one or more DFCO enabling conditions are satisfied (e.g., “fuel injection stop condition”). 
The entering of the operation in the DFCO mode includes stopping a fuel injection by a fuel injector 110 during a combustion cycle (e.g., “predetermined delay time”) of an engine 102. 
The DFCO signal 228 is set to the inactive state (e.g., a first one of “fuel injection stop abort condition” and “fuel injection stop release condition”) when one or more of the DFCO enabling conditions are not satisfied (e.g., a second one of “fuel injection stop abort condition” and “fuel injection stop release condition,” or both of “fuel injection stop abort condition” and “fuel injection stop release condition” in the case of more than one of the DFCO enabling conditions being not satisfied).
Fuel injection is resumed after the operation in the DFCO mode is exited.
The entering of the operation in the DFCO mode, via the ECM 130, includes the stopping of the fuel injection by the fuel injector 110 during the combustion cycle of the engine 102 when the one or more DFCO enabling conditions are satisfied.
The fuel injection is resumed after the operation in the DFCO mode is exited, via the ECM 130, when the DFCO module 232 transitions the DFCO signal 228 from the active state to the inactive state when the one or more of the DFCO enabling conditions are not satisfied, thereby stopping a delay of the fuel injection. 
Therefore, it is understood that Weaver fully teaches “performing, by a controller, a neutral coasting control (NCC) through an NCC execution condition; determining, by the controller, an NCC release from an operation, practice, or action of NCC of a vehicle, performing, by the controller, fuel injection condition reinforcement control when the NCC release is determined, wherein the fuel injection condition reinforcement control comprises the steps of: establishing, via a fuel injection stop execution control, a fuel injection stop condition with respect to a fuel injection stop for the predetermined delay time; and establishing, via a fuel injection stop switch control, a fuel injection stop abort condition and a fuel injection stop release condition for converting the fuel injection stop into a fuel injection start; stopping, by the controller, a fuel injection of a fuel injector for a predetermined delay time according to the fuel injection stop condition, and stopping, by the controller, a delay of the fuel injection according to the fuel injection stop abort condition and a fuel injection stop release condition,” as recited by 

Applicant's arguments on pages 8-9 of the remarks with regard to the alternative rejections of independent claims 1 and 17, as amended, under 35 U.S.C. 103 as being unpatentable over Weaver in view of U.S. Patent Application Publication No. 2013/0080031 to Knoebel et al. have been fully considered, but they are not persuasive.
Specifically, Applicant asserts on pages 7-8 of the remarks that:

    PNG
    media_image5.png
    243
    641
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    319
    634
    media_image6.png
    Greyscale

The examiner respectfully disagrees. Firstly, as discussed in detail above, Weaver is understood to teach each and every limitation of the method of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Weaver does not fully teach that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time and/or in such a case where Weaver is not interpreted or relied upon to teach that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time, it is also noted that Knoebel teaches an analogous method including estimating a predetermined delay time, as an estimated deceleration fuel cutoff (DFCO) period, for stopping fuel injection by a fuel injector, and enabling a DFCO mode by setting a DFCO signal to an active state based on satisfaction of a set of enabling conditions and based on the estimated DFCO period being greater than a predetermined minimum DFCO period to stop fuel injection by the fuel injector for the predetermined delay time, or until a DFCO mode is disabled based 
Therefore, even in such a case where Weaver is not interpreted or relied upon to teach that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Weaver with the teachings of Knoebel, if even necessary, such that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time because Knoebel further teaches that basing activation of DFCO operation state on an estimated DFCO period, that is a predetermined delay period, being greater than a predetermined minimum DFCO period, in addition to basing the activation of the DFCO operation state on satisfaction of a set of enabling conditions, beneficially enables earlier fuel cut off in at least some situations, therefore providing fuel consumption savings (as discussed by at least ¶ 0021 of Knoebel).
The examiner also respectfully notes that the marked-up copy of Fig. 2 of Knoebel provided on page 9 of the remarks is unreadable, such that it is unclear how exactly Applicant intends for the marked-up copy of Fig. 2 of Knoebel to illustrate the alleged differences asserted by pages 8-9 of Applicant’s remarks.
Thus, in the alternative, it is understood that Weaver modified by Knoebel fully renders obvious to one having ordinary skill in the art at the time the invention was made inclusion by the method of stopping, by the controller, of the fuel injection of the fuel injector for a predetermined delay time, in such a case where Applicant is able to  and/or in such a case where Weaver is not interpreted or relied upon to teach that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time. As noted by page 9 of the remarks, claim 17, as amended, recites similar limitations as claim 1, such that the obviousness rejection of claim 17 is also updated and maintained for at least the same reasons that the obviousness rejection of claim 1 is updated and maintained.

Drawings
Fig. 4 of the drawings is objected to because:
Multiple differing portions of the bottommost graph labeled “FUEL INJECTION STOP SUGNAL STATE” include the same label “STOP FUEL INJECTION,” even though it appears that at least one of the differing portions of the bottommost graph does not correspond to stopping of fuel injection.
The box of the bottommost graph is labeled as “FUEL INJECTION STOP SUGNAL STATE,” which appears to be a misspelling of --FUEL INJECTION STOP SIGNAL STATE--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “condition, and” at the end of line 15, which appears to be a misstating of --vehicle;--.
Claim 1 recites “condition, and” at the end of line 15, which appears to be a misstating of --condition; and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, now recites “wherein the fuel injection condition reinforcement control comprises the steps of: establishing, via a fuel injection stop execution control, a fuel injection stop condition with respect to a fuel injection stop for the predetermined delay time; and establishing, via a fuel injection stop switch control, a fuel injection stop abort condition and a fuel injection stop release condition for converting the fuel injection stop into a fuel injection start” in lines 8-13. Firstly, it is unclear what exactly is meant by “via a fuel injection stop execution control” in line 9 of the claim in the context of “establishing, via a fuel injection stop execution control, a fuel injection stop condition with respect to a fuel injection stop for the predetermined delay time” in lines 9-10. Next, it is unclear what exactly is meant by “via a fuel injection stop switch control” in line 11 of the claim in the context of “establishing, via a fuel injection stop switch control, a fuel injection stop abort condition and a fuel injection stop release condition for converting the fuel injection stop into a fuel injection start” in lines 11-13. Therefore, the intended scope of the claim is incomprehensible as currently phrased. For example, see: MPEP 2173.05(a).
Claim 1, as amended, now also recites “the predetermined delay time” in line 10; however, the claim does not appear to previously introduce “a predetermined delay time,” such that it is unclear what exactly is meant by “the predetermined delay time” in line 10. Also, claim 1 later introduces “a predetermined delay time” in lines 14-15, and it is unclear whether the “predetermined delay time” in lines 14-15 is intended to be the 
Claims 2 and 4-16 are dependent from claim 1, such that claims 2 and 4-16 also include the indefinite subject matter recited by claim 1, such that claims 2 and 4-16 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 4 recites “wherein the fuel injection stop execution control includes: determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release; raising an engine revolution per minute (RPM) after the fuel injection stop condition is performed; and counting and accumulating the predetermined delay time so as to maintain a state of the fuel injection stop” in lines 1-8; however, it is unclear whether the process steps “determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release; raising an engine revolution per minute (RPM) after the fuel injection stop condition is performed; and counting and accumulating the predetermined delay time so as to maintain a state of the fuel injection stop,” which define “the fuel injection stop execution control” in claims 1 and 4 are actually process steps that are necessarily included by the claimed “NCC method,” given that there is no indication by claims 1 and 4 that “the fuel injection stop execution control” is actually performed, nor is even clear what exactly is meant by “the fuel injection stop execution control,” as originally introduced in claim 1. Also, it is unclear what exactly is meant by “determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release” in lines 3-4 of claim 3, as claim 1 already previously necessitates “the fuel injection stop condition” in lines 9-10 & lines 14-15 such that it appears that “determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release” includes a determination in which the fuel injection stop condition is not satisfied that is incompatible with the “NCC method” of claim 1. Furthermore, it is unclear what exactly is meant by “after the fuel injection stop condition is performed” (emphasis added) in lines 5-6 of claim 4, as neither of claims 1 and 4 appears to previously include any performing of “the fuel injection stop condition.” 
Claims 5-8 are dependent from claim 4, such that claims 5-8 also include the indefinite subject matter recited by claim 4, such that claims 5-8 are also rejected for at least the same reasons that claim 4 is rejected, as discussed in detail directly above with respect to claim 4.

Claim 5 recites “wherein a plurality of check conditions for satisfaction of the fuel injection stop condition comprises a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” in lines 1-4; however, it is unclear whether “a plurality of check conditions for satisfaction of the fuel injection stop condition” is intended to actually introduce any process step(s) to the claimed “NCC method” or whether “a plurality of check conditions for satisfaction of the fuel injection stop condition” is intended to actually define any previously-introduce process step(s) of the claimed “NCC method” (and, if so, how?). To overcome the wherein a plurality of check conditions for satisfaction of the fuel injection stop condition comprises a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” in lines 1-4 of claim 5 and lines 3-4 of claim 4.
Also, claim 6 is dependent from claim 5, and claim 6 recites “wherein satisfaction of the fuel injection stop condition is achieved when each of the plurality of check conditions is satisfied” in lines 1-2. As best understood by the examiner, the claim phrase “wherein satisfaction of the fuel injection stop condition is achieved when each of the check conditions is satisfied” in lines 1-2 of claim 6 with respect to “wherein a plurality of check conditions for satisfaction of the fuel injection stop condition comprises a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” in lines 1-4 of claim 5 appears to define an improper Markush grouping (e.g., see: MPEP 2173.05(h)_I) by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim.

Claim 9 recites “wherein, after the fuel injection stop abort condition is determined, determining via the fuel injection stop switch control the fuel injection stop release condition” in lines 1-3. Claim 9 is dependent from claim 1, and neither of claims 1 and 9 appear to previously introduce any determining of “the fuel injection stop abort after the fuel injection stop abort condition is determined” (emphasis added) in lines 1-2 of claim 9.
Claims 10 and 11 are dependent from claim 9, such that claims 10 and 11 also include the indefinite subject matter recited by claim 9, such that claims 10 and 11 are also rejected for at least the same reasons that claim 9 is rejected, as discussed in detail directly above with respect to claim 9.

Claim 10 recites “wherein a plurality of check conditions for the fuel injection stop abort condition comprises an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” in lines 1-4; however, it is unclear whether “a plurality of check conditions for the fuel injection stop abort condition” is intended to actually introduce any process step(s) to the claimed “NCC method” or whether “a plurality of check conditions for the fuel injection stop abort condition” is intended to actually define any previously-introduce process step(s) of the claimed “NCC method” (and, if so, how?). To overcome the rejection, one suggestion is to amend claim 10 to include the subject matter of claim 11, which would clarify the relationship between “wherein a plurality of check conditions for the fuel injection stop abort condition comprises an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” in lines 1-4 of claim 10 and lines 1-2 of claim 9.
Also, claim 11 is dependent from claim 10, and claim 11 recites “wherein satisfaction of the fuel injection stop abort condition is achieved when any one among the plurality of check conditions is satisfied” in lines 1-2. As best understood by the wherein satisfaction of the fuel injection stop abort condition is achieved when any one among the plurality of check conditions is satisfied” in lines 1-2 of claim 11 with respect to “wherein a plurality of check conditions for the fuel injection stop abort condition comprises an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” in lines 1-4 of claim 10 appears to define an improper Markush grouping (e.g., see: MPEP 2173.05(h)_I) by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim.

Claim 12 recites “wherein, after the fuel injection stop release condition is determined, determining via the fuel injection stop switch control the fuel injection stop release condition” in lines 1-3. Claim 12 is dependent from claim 1, and neither of claims 1 and 12 appear to previously introduce any determining of “the fuel injection stop release condition,” such that it is unclear what exactly is meant by “after the fuel injection stop release condition is determined” (emphasis added) in lines 1-2 of claim 12.
Claims 13 and 14 are dependent from claim 12, such that claims 13 and 14 also include the indefinite subject matter recited by claim 12, such that claims 13 and 14 are also rejected for at least the same reasons that claim 12 is rejected, as discussed in detail directly above with respect to claim 12.

Claim 13 recites “wherein a plurality of check conditions for the fuel injection stop release condition comprises a delay time condition and a controller area network (CAN) clutch signal condition” in lines 1-3; however, it is unclear whether “a plurality of check conditions for the fuel injection stop release condition” is intended to actually introduce any process step(s) to the claimed “NCC method” or whether “a plurality of check conditions for the fuel injection stop release condition” is intended to actually define any previously-introduce process step(s) of the claimed “NCC method” (and, if so, how?). To overcome the rejection, one suggestion is to amend claim 13 to include the subject matter of claim 14, which would clarify the relationship between “wherein a plurality of check conditions for the fuel injection stop release condition comprises a delay time condition and a controller area network (CAN) clutch signal condition” in lines 1-3 of claim 13 and lines 1-3 of claim 12.
Also, claim 14 is dependent from claim 13, and claim 14 recites “wherein satisfaction of the fuel injection stop release condition is achieved when any one of the plurality of check conditions is satisfied” in lines 1-2. As best understood by the examiner, the claim phrase “wherein satisfaction of the fuel injection stop release condition is achieved when any one of the plurality of check conditions is satisfied” in lines 1-2 of claim 14 with respect to “wherein a plurality of check conditions for the fuel injection stop release condition comprises a delay time condition and a controller area network (CAN) clutch signal condition” in lines 1-3 of claim 13 appears to define an improper Markush grouping (e.g., see: MPEP 2173.05(h)_I) by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim.

Claim 15 recites “after the fuel injection delay is stopped” in line 2. Claim 15 is dependent from claim 1, and claim 1, as amended, recites “stopping, by the controller, a delay of the fuel injection” in line 16 of claim 1. Specifically, it is unclear whether “the fuel injection delay” in line 2 of claim 15 is intended to be the same as or different from “a delay of the fuel injection” in line 16 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 16 is dependent from claim 15, such that claim 16 also includes the indefinite subject matter recited by claim 15, such that claim 16 is also rejected for at least the same reasons that claim 15 is rejected, as discussed in detail directly above with respect to claim 15.

Claim 17, as amended, now recites “a controller configured to perform a neutral coast control (NCC) through an NCC execution condition, to determine an NCC release from an operation, practice, or action of NCC of a vehicle, and to perform a fuel injection condition reinforcement control in which, when pressing of a brake pedal of a pedal system which is switched to an NCC release from an operation, practice, or action of an NCC of a vehicle is detected, a fuel injection of a fuel injector is delayed for a certain period of time according to a fuel injection stop condition with respect to an engine of a powertrain and then a fuel injection delay is stopped according to a fuel injection stop abort condition and a fuel injection stop release condition, and fuel injection start control for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established” in lines 2-11; however, it is when pressing of a brake pedal of a pedal system which is switched to an NCC release from an operation, practice, or action of an NCC of a vehicle is detected” in lines 4-6 of the claim. Also, the claim now introduces “an NCC release from an operation, practice, or action of NCC of a vehicle” in lines 3-4 and “an NCC release from an operation, practice, or action of an NCC of a vehicle” in lines 5-6, and it is unclear whether the “NCC release” in line 5 is intended to be the same as or different from the “NCC release” in line 3, it is unclear whether the “operation, practice, or action of an NCC” in lines 5-6 is intended to be the same as or different from the “operation, practice, or action of NCC” in lines 3-4, and it is unclear whether the “vehicle” in line 6 is intended to be the same as or different from the “vehicle” in line 4. Thus, there appears to be improper antecedent basis for the limitations in the claim. 
Claim 17 also recites “a controller configured to perform […] fuel injection start control for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established” in lines 2-10; however, it is unclear what exactly is meant by the claim phrase “for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established” in the context of the claim term “fuel injection start control” such that the intended scope of the claim is incomprehensible as currently phrased.
Claims 18 and 19 are dependent from claim 17, such that claims 18 and 19 also include the indefinite subject matter recited by claim 17, such that claims 18 and 19 are also rejected for at least the same reasons that claim 17 is rejected, as discussed in detail directly above with respect to claim 17.

Claim 18 recites “wherein the controller is in conjunction with a fuel injection stop timer” in lines 1-2; however, the phrase “is in conjunction with” fails to clearly define whether the “fuel injection stop timer” is intended to be part of the claimed “NCC system” or whether the “fuel injection stop timer” is intended to be merely associated with the claimed “controller” without being part of the claimed “NCC system.” Claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and, for the purposes of examination, the “fuel injection stop timer” has been interpreted as being merely associated with the claimed “controller” without being part of the claimed “NCC system,” such that the claim phrases “wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time” in lines 1-3 of claim 18 do not limit the scope of the claim under a broadest reasonable interpretation.
Claim 18 recites “the delay” in line 2; however, claim 18 is dependent from claim 17, and neither claim appear to previously introduce “a delay,” such that it is unclear what exactly is meant by each of “the delay” in line 2 of claim 18. Claim 17 does, however, recite “a fuel injection delay” in line 8, and it is unclear whether “the delay” in line 2 of claim 18 is intended to be the same as or different from “the fuel injection delay” in line 8 of claim 17. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0304960 to Weaver et al. (hereinafter: “Weaver”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Weaver in view of U.S. Patent Application Publication No. 2013/0080031 to Knoebel et al. (hereinafter: “Knoebel”).
With respect to claim 1, Weaver teaches a neutral coasting control (NCC) method, comprising: performing, by a controller, a neutral coasting control (NCC) through an NCC execution condition [for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095, a vehicle system 100 is operated, via an engine control module (ECM) 130 (e.g., “controller”), in a rolling neutral (RN) mode (e.g., “NCC”) at times including when one or more RN mode enabling conditions are satisfied (e.g., “through an NCC execution condition”)]; determining, by the controller, an NCC release from an operation, practice, or action of NCC of a vehicle [for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095, an RN signal 244 is determined to be in an inactive state when transitioned from an active state to the inactive state (e.g., “determining an NCC release from an operation, practice, or action of NCC”), via an RN enabling/disabling module 240 of the ECM 130, in response to a DFCO signal 228 being in an active state, thereby causing the vehicle system 100 to exit the operation in the RN mode and enter operation in a DFCO mode; because an operation of NCC, a practice of NCC, and an action of NCC are recited in the alternative, it is sufficient to address one of the claimed alternatives], performing, by the controller, fuel injection condition reinforcement control when the NCC release is determined, wherein the fuel injection condition reinforcement control comprises the steps of: establishing, via a fuel injection stop execution control, a fuel injection stop condition with respect to a fuel injection stop for the predetermined delay time; and establishing, via a fuel injection stop switch control, a fuel injection stop abort condition and a fuel injection stop release condition for converting the fuel injection stop into a fuel injection start [for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095, upon exiting the operation in the RN mode, the vehicle system 100 enters operation in a DFCO mode, and the operation in the DFCO mode is later exited, via the ECM 130, at times including when a DFCO module 232 of the ECM 130 transitions the DFCO signal 228 from the active state to an inactive state, where the DFCO signal 228 is set to the active state (e.g., “fuel injection stop condition”) when one or more DFCO enabling conditions are satisfied (e.g., “fuel injection stop condition”), where the entering of the operation in the DFCO mode includes stopping a fuel injection by a fuel injector 110 during a combustion cycle (e.g., “predetermined delay time”) of an engine 102, where the DFCO signal 228 is set to the inactive state (e.g., a first one of “fuel injection stop abort condition” and “fuel injection stop release condition”) when one or more of the DFCO enabling conditions are not satisfied (e.g., a second one of “fuel injection stop abort condition” and “fuel injection stop release condition,” or both of “fuel injection stop abort condition” and “fuel injection stop release condition” in the case of more than one of the DFCO enabling conditions being not satisfied), and where fuel injection is resumed after the operation in the DFCO mode is exited]; stopping, by the controller, a fuel injection of a fuel injector for a predetermined delay time according to the fuel injection stop condition, and stopping, by the controller, a delay of the fuel injection according to the fuel injection stop abort condition and a fuel injection stop release condition [for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095, the entering of the operation in the DFCO mode, via the ECM 130, includes the stopping of the fuel injection by the fuel injector 110 during the combustion cycle of the engine 102 when the one or more DFCO enabling conditions are satisfied, and the fuel injection is resumed after the operation in the DFCO mode is exited, via the ECM 130, when the DFCO module 232 transitions the DFCO signal 228 from the active state to the inactive state when the one or more of the DFCO enabling conditions are not satisfied, thereby stopping a delay of the fuel injection]. 
As discussed in detail above, Weaver is understood to teach each and every limitation of the method of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to  and/or in such a case where Weaver is not interpreted or relied upon to teach that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time, it is also noted that Knoebel teaches an analogous method including estimating a predetermined delay time, as an estimated deceleration fuel cutoff (DFCO) period, for stopping fuel injection by a fuel injector, and enabling a DFCO mode by setting a DFCO signal to an active state based on satisfaction of a set of enabling conditions and based on the estimated DFCO period being greater than a predetermined minimum DFCO period to stop fuel injection by the fuel injector for the predetermined delay time, or until a DFCO mode is disabled based on at least one disabling condition by setting the DFCO signal to an inactive state from the active state [as discussed by at least ¶ 0008-0009, 0018-0021 & 0049-0080 (especially see at least ¶ 0057-0069)].
Therefore, even in such a case where Weaver is not interpreted or relied upon to teach that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Weaver with the teachings of Knoebel, if even necessary, such that the stopping, by the controller, of the fuel injection of the fuel injector is for a predetermined delay time because Knoebel further teaches that basing activation of DFCO operation state on an estimated DFCO period, that is a predetermined delay period, being greater than a predetermined minimum DFCO period, in addition to basing the activation of the DFCO operation state on satisfaction of a set of enabling conditions, beneficially enables 

With respect to claim 2, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, further comprising: pressing of a brake pedal is applied as a condition of the NCC release [for example, as discussed by at least ¶ 0050, 0052-0055 & 0070-0076 of Weaver, the RN signal 244 transitions from the active state to the inactive state in response to the DFCO signal 228 being in the active state based, for example, on a torque request 208 based on a brake pedal position (BPP) 220]. 

With respect to claim 4, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, wherein the fuel injection stop execution control includes: determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release (as discussed in detail above with respect to at least claim 1); raising an engine revolution per minute (RPM) after the fuel injection stop condition is performed (as discussed by at least ¶ 0073-0076 of Weaver); and counting and accumulating the predetermined delay time so as to maintain a state of the fuel injection stop (as discussed in detail above with respect to at least claim 1). 

With respect to claim 5, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 4, wherein a plurality of check conditions for satisfaction of the [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein a plurality of check conditions for satisfaction of the fuel injection stop condition comprises a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” appears to introduce a process step to the “NCC method” or necessarily further define any previously introduced process step of the “NCC method,” such that the claim phrase “wherein a plurality of check conditions for satisfaction of the fuel injection stop condition comprises a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” does not provide further limitation to the scope of the claimed “NCC method” under a broadest reasonable interpretation; nevertheless, for example, as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095 of Weaver, conditions include: a brake pedal position (BPP) 220 corresponding to a torque request 208 at which the RN signal 244 transitions from the active state to the inactive state (e.g., “an NCC release condition due to a brake pedal”), a vehicle speed 216 (e.g., “a vehicle speed condition”), a desired RPM 248 corresponding to the vehicle speed 216 and a gear ratio (e.g., “an RPM application condition”), a ratio of the desired RPM 248 and a rotational speed of a transmission input shaft (e.g., “a transmission slip control execution condition”), an inherent RPM range between zero and a maximum possible RPM of the engine 102 (e.g., “RPM range condition”), and an active operating state of the ECM 130 (e.g., “system condition”)]. 

With respect to claim 6, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 5, wherein satisfaction of the fuel injection stop condition is achieved when each of the plurality of check conditions is satisfied (as discussed in detail above with respect to at least claims 1, 4 and 5). 

With respect to claim 7, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 4, wherein the raising of the engine RPM is achieved by vehicle inertia due to the NCC (as discussed by at least ¶ 0073-0076 of Weaver). 

With respect to claim 8, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 4, wherein the counting of the predetermined delay time is set to a fuel injection stop time (as discussed in detail above with respect to at least claims 1 and 4), and the fuel injection stop time is based on a vehicle speed and a transmission RPM (as discussed by at least ¶ 0073-0076 of Weaver). 

With respect to claim 9, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, wherein, after the fuel injection stop abort condition is (as discussed in detail above with respect to at least claim 1). 

With respect to claim 10, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 9, wherein a plurality of check conditions for the fuel injection stop abort condition comprises an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein a plurality of check conditions for the fuel injection stop abort condition comprises an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” appears to introduce a process step to the “NCC method” or necessarily further define any previously introduced process step of the “NCC method,” such that the claim phrase “wherein a plurality of check conditions for the fuel injection stop abort condition comprises an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” does not provide further limitation to the scope of the claimed “NCC method” under a broadest reasonable interpretation; nevertheless, for example, as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095 of Weaver, conditions include: an accelerator pedal position (APP) 212 corresponding to a torque request 208 at which the DFCO signal 228 transitions from the active state to the inactive state (e.g., “an acceleration condition”), the torque request 208 (e.g., “an external torque request condition”), the DFCO signal 228 in the inactive state (e.g., “fuel injection start condition”), a gear shift either occurring or not occurring (e.g., “a gear shift condition”), and a desired RPM 248 corresponding to the vehicle speed 216 and a gear ratio (e.g., “an RPM application condition”)]. 

With respect to claim 11, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 10, wherein satisfaction of the fuel injection stop abort condition is achieved when any one among the plurality of check conditions is satisfied [as discussed in detail above with respect to at least claims 1, 9 and 10; because an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, an external torque request condition, and other unrecited check condition(s) are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 12, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, wherein, after the fuel injection stop release condition is determined, determining via the fuel injection stop switch control the fuel injection stop release condition (as discussed in detail above with respect to at least claim 1). 

With respect to claim 13, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 12, wherein a plurality of check conditions for the fuel injection stop release condition comprises a delay time condition and a controller area network [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein a plurality of check conditions for the fuel injection stop release condition comprises a delay time condition and a controller area network (CAN) clutch signal condition” appears to introduce a process step to the “NCC method” or necessarily further define any previously introduced process step of the “NCC method,” such that the claim phrase “wherein a plurality of check conditions for the fuel injection stop release condition comprises a delay time condition and a controller area network (CAN) clutch signal condition” does not provide further limitation to the scope of the claimed “NCC method” under a broadest reasonable interpretation; nevertheless, for example, as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095 of Weaver, conditions include: the DFCO signal 228 in the inactive state (e.g., “delay time condition”), and signal(s) from a transmission control module (TCM) 180 to control a first clutch and a second clutch of a clutch pack 124 of a dual clutch transmission (DCT) 122 (e.g., “a controller area network (CAN) clutch signal condition”)]. 

With respect to claim 14, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 13, wherein satisfaction of the fuel injection stop release condition is achieved when any one of the plurality of check conditions is satisfied [as discussed in detail above with respect to at least claims 1, 12 and 13; because a delay time condition, a CAN clutch signal condition, and other unrecited check condition(s) are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 15, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, wherein: after the fuel injection delay is stopped, fuel injection start control is performed (as discussed in detail above with respect to at least claim 1); the fuel injection start control includes: establishing a transmission direct connection state through transmission torque cooperative control (as discussed by at least ¶ 0073-0076 of Weaver); and determining whether to stop and start the fuel injection in a state of an engine overrun (as discussed by at least ¶ 0073-0076 of Weaver, the DFCO mode is continued at times including when a vehicle speed 216 exceeds a predetermined speed at which operation in the DFCO mode is made available). 

With respect to claim 16, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 15, wherein the engine overrun is used to determine a fuel cut execution (as discussed in detail above with respect to at least claim 15). 

With respect to claim 17, Weaver teaches a neutral coasting control (NCC) system, comprising: a controller configured to perform a neutral coast control (NCC) through an NCC execution condition, to determine an NCC release from an operation, practice, or action of NCC of a vehicle, and to perform a fuel injection condition reinforcement control in which, when pressing of a brake pedal of a pedal system which  (as discussed in detail above with respect to at least claims 1 and 2; because an operation of NCC, a practice of NCC, and an action of NCC are recited in the alternative, it is sufficient to address one of the claimed alternatives). 
As discussed in detail above, Weaver is understood to teach each and every limitation of the system of claim 17 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Weaver does not fully teach that the fuel injection of the fuel injector is delayed for a certain period of time and/or in such a case where Weaver is not interpreted or relied upon to teach that the fuel injection of the fuel injector is delayed for a certain period of time, it is also noted that Knoebel teaches an analogous system including a controller that is configured to estimate a certain period of time, as an estimated deceleration fuel cutoff (DFCO) period, for stopping fuel injection by a fuel injector, and enabling a DFCO mode by setting a DFCO signal to an active state based on satisfaction of a set of enabling conditions and based on the estimated DFCO period being greater than a predetermined minimum DFCO period to stop fuel injection by the fuel injector for the predetermined delay time, or until a DFCO mode is disabled based [as discussed by at least ¶ 0008-0009, 0018-0021 & 0049-0080 (especially see at least ¶ 0057-0069)].
Therefore, even in the event that Weaver is not interpreted or relied upon to teach that the fuel injection of the fuel injector is delayed for a certain period of time, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Weaver with the teachings of Knoebel, if even necessary, such that the fuel injection of the fuel injector is delayed for a certain period of time because Knoebel further teaches that basing activation of DFCO operation state on an estimated DFCO period, that is a certain period of time for stopping fuel injection by a fuel injector, being greater than a predetermined minimum DFCO period, in addition to basing the activation of the DFCO operation state on satisfaction of a set of enabling conditions, beneficially enables earlier fuel cut off in at least some situations, therefore providing fuel consumption savings (as discussed by at least ¶ 0021 of Knoebel).

With respect to claim 18, Weaver (alternatively, Weaver modified supra) teaches the NCC system of claim 17, wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time” appears to introduce additional structural element(s) to the “NCC system” or necessarily further define any previously introduced structural element(s) of the “NCC system,” such that the claim phrase “wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time” does not provide further limitation to the scope of the claimed “NCC system” under a broadest reasonable interpretation; alternatively, as discussed in detail above with respect to at least claim 17 with regard to Weaver modified by Knoebel]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of U.S. Patent Application Publication No. 2020/0070642 to Jang (hereinafter: “Jang”), or, in the alternative, 35 U.S.C. 103 as being unpatentable over Weaver in view of Knoebel, and in view of Jang.
With respect to claim 19, Weaver (alternatively, Weaver modified supra) teaches the NCC system of claim 17, wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG) [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” appears to introduce additional structural element(s) to the “NCC system” or necessarily further define any previously introduced structural element(s) of the “NCC system,” such that the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” does not provide further limitation to the scope of the claimed “NCC system” under a broadest reasonable interpretation]. 
As discussed in detail above, Weaver is understood to teach each and every limitation of the system of claim 19 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” necessarily further defines the system of claim 19, it is also noted that Jang teaches an analogous system (apparent from at least Figs. 1 & 2) including a controller (100), where the controller is intended to be used in combination with a vehicle (apparent from at least Fig. 1 in view of at least ¶ 0019) having a powertrain (apparent from at least Fig. 1) including an engine (10) and a 48V MHSG (30; as discussed by at least ¶ 0004 & 0033).
Therefore, even in the event that the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” is interpreted as further defining the system of claim 19, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Weaver with the teachings of Jang, if even necessary, such that the powertrain, which is merely intended to be used in combination with the controller of the system includes, includes a 48V MHSG because, for example, such a MHSG beneficially provides the powertrain with a means of starting the engine and to generate electricity by an output of the engine (as discussed by at least ¶ 0003-0004 of Jang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747